Name: Council Decision (EU) 2015/362 of 2 March 2015 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the United States' request for a WTO waiver to extend and expand the scope of the US Caribbean Basin Economic Recovery Act (CBERA)
 Type: Decision
 Subject Matter: tariff policy;  world organisations;  America;  economic conditions;  international trade
 Date Published: 2015-03-06

 6.3.2015 EN Official Journal of the European Union L 62/22 COUNCIL DECISION (EU) 2015/362 of 2 March 2015 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the United States' request for a WTO waiver to extend and expand the scope of the US Caribbean Basin Economic Recovery Act (CBERA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Paragraphs 3 and 4 of Article IX of the Marrakesh Agreement establishing the World Trade Organization (WTO Agreement) set out the procedures for the granting of waivers concerning the Multilateral Trade Agreements in Annex 1A or 1B or 1C to the WTO Agreement and their annexes. (2) The United States was granted a waiver of obligations under paragraph 1 of Article I of the General Agreement on Tariffs and Trade 1994 (GATT 1994) on 15 February 1985 for the period from 1 January 1984 to 30 September 1995. On 15 November 1995 the United States was granted a renewal of that waiver to 30 September 2005, and again on 29 May 2009 to 31 December 2014, to the extent necessary to permit the United States to provide duty-free treatment for imports of eligible products originating in beneficiary Central American and Caribbean countries and territories (beneficiary countries) designated pursuant to the provisions of the Caribbean Basin Economic Recovery Act of 1983 as amended by the Caribbean Basin Economic Recovery Expansion Act of 1990 and by the United States-Caribbean Basin Trade Partnership Act, the Haitian Hemispheric Opportunity through Partnership Encouragement Act of 2006, the Haitian Hemispheric Opportunity through Partnership Encouragement Act of 2008 (existing waiver). (3) Pursuant to paragraph 3 of Article IX of the WTO Agreement, the United States submitted a request to extend the existing waiver to 31 December 2019 and expand the scope of the existing waiver of its obligations under paragraph 1 of Article I of the GATT 1994 to the extent necessary to permit the United States to provide duty-free treatment to eligible products originating in beneficiary countries designated pursuant to the provisions of the Caribbean Basin Economic Recovery Act of 1983 as amended by the Caribbean Basin Economic Recovery Expansion Act of 1990 and by the United States-Caribbean Basin Trade Partnership Act, the Haitian Hemispheric Opportunity through Partnership Encouragement Act of 2006, the Haitian Hemispheric Opportunity through Partnership Encouragement Act of 2008, and the Haitian Economic Lift Program Act of 2010. (4) The granting of the United States request for a WTO waiver would not affect negatively either the economy of the Union or the trade relations with the beneficiaries of the waiver. Moreover, the Union generally supports actions to combat poverty and promote stability in the beneficiaries' countries. (5) It is appropriate, therefore, to establish the position to be taken on behalf of the Union within the WTO General Council to support the waiver request by the United States, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the General Council of the World Trade Organization shall be to support the United States' request to waive obligations under paragraph 1 of Article I of the General Agreement on Tariffs and Trade 1994 from 1 January 2015 until 31 December 2019 in accordance with the terms of the United States' waiver request. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA